FULTON V. PETERS.
Per Curiam:
The plaintiff complains, (a) that the learned court erred in reserving as a question of law the third point presented by defendants ; and (&) that the court erred in entering judgment for defendants, non obstante veredicto, on such reserved point. We cannot sustain either objection. There was no exception to the reservation of the point, and for anything that appears *617the judgment non obstante was warranted by the record as presented.
Judgment affirmed.
FULTON V. METZGAR.
Per Curiam:
This case is identical with Fulton v. Peters, supra, in everything.
Judgment affirmed.